The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Roger Chen (Reg. No.: 67,314) on 07/19/2022.

IN THE CLAIMS:
Please amend Claims 1, and 8 as follows.

    PNG
    media_image1.png
    637
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    428
    674
    media_image3.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention related memory system, and particularly to a memory, and a related memory system that have an error-correcting function.
The prior arts of record (Jeong, US 2008/0263429) teaches A method and a device for correcting a code data error, however fail to teach the claimed specifics of:
 “wherein after the controller writes the written data to the normal storage area and the backup area of the memory cell array and when the controller simultaneously reads first data corresponding to the written data from the normal storage area and second data corresponding to the written data from the backup area, the controller simultaneously utilizes Error-Correcting Code (ECC) function to check whether the first data and the second data comprise errors, and if at least two errors are comprised in the first data, the controller reads the backup area to output the second data corresponding to the written data from the backup area;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“wherein the controller writes data to the normal storage memory and the backup memory, the data comprise one or more errors, and when the controller simultaneously reads first data corresponding to the data from the normal storage memory and second data corresponding to the data from the backup memory, the controller simultaneously utilizes Error-Correcting Code (ECC) function to check whether the first data and the second data comprise errors, and if at least two errors are comprised in the first data, the controller reads the backup memory to output the second data corresponding to the data from the backup memory;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 7.

“ wherein the written data comprise one or more errors, and after the controller writes the written data to the normal storage area and the backup area of the memory cell array and when the controller executes read operation to simultaneously read first data corresponding to the written data from the normal storage area and second data corresponding to the written data from the backup area and the first data comprise at least one error, the controller simultaneously utilizes Error-Correcting Code (ECC) function to check whether the first data and the second data comprise errors, and the first data comprise at least one error, the controller utilizes the ECC function to correct the first data, or reads the second data corresponding to the written data from the backup area to output the second data;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 8.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-8 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/           Examiner, Art Unit 2111     
/APRIL Y BLAIR/           Supervisory Patent Examiner, Art Unit 2111